Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2014/0152792). 

3.	Addressing claims 1 and 6, Kruger discloses a method of evaluating visual performance or visual health to detect vision problems, comprising:
providing a visual stimulus in front of eye(s) of a subject, the stimulus effective to elicit optokinetic nystagmus (see [0111]),
obtaining video footage of the subject watching the stimulus (see [0083] and [0111]), 
applying an algorithm to the video footage to detect at least part of an eyeball of the subject and linear movement of the eyeball within the video footage (see [0109-0110], [0112] and [0116]; obvious to one of ordinary skill in the art at the time of the invention that detect linear nystagmus and apply linear filter to track eye movement is using algorithm for track/detect linear movement of the eyeball), while also detecting movement of a head of the subject from movement of a facial feature other than an eyeball within the video footage, and compensating for the head movement within the video footage, to determine a presence of optokinetic nystagmus in response to the stimulus (see [0066], [0110], [0120], [0152] and [0164]; evaluate OKN with apparent motion stimulus; track eye and head movement to determine eye movement relative to the head which is compensate for head movement),
evaluating visual performance or visual health from the presence or absence or strength of optokinetic nystagmus to identify whether the stimulus gained the subject’s attention indicating the subject was able to see the stimulus (see [0110-0111] and [0115]; track and analyze eye movement to determine viewer attention and focus on the stimulus),
outputting an indicator of visual performance or visual health based on whether the subject was able to see the stimulus (see [0115], claims 2-3 and 5; analyze eye movement to identify fixation to determine if viewer see/focus on the stimulus in front of them; output signal or alarm is an indicator; output signal or alarm when eye movement is abnormal),
an eye tracking system for evaluating visual performance or visual health to detect vision problems comprising: a visual stimulus arrangeable in front of the eye(s) of a subject, the stimulus operable to elicit optokinetic nystagmus (see [0111]),
a camera arranged to capture footage of an eye or eyes of the subject watching the visual stimulus (see [0057], [0083] and [0111]), 
a controller configured to receive the footage of the eye and perform steps of: detecting at least part of an eyeball of the subject and linear movement of the eyeball within the video footage (see Fig. 3, [0109-0110], [0112] and [0116]; obvious to one of ordinary skill in the art at the time of the invention that detect linear nystagmus and apply linear filter to track eye movement is using algorithm for track/detect linear movement of the eyeball; Logic 360 is the controller), while also detecting movement of a head of the subject from movement of a facial feature other than an eyeball within the video footage, and compensating for the head movement within the video footage, to determine a presence of optokinetic nystagmus in response to the stimulus (see [0066], [0110], [0120], [0152] and [0164]; evaluate OKN with apparent motion stimulus; track eye and head movement to determine eye movement relative to the head which is compensate for head movement),
evaluating visual performance or visual health from the presence or absence or strength of optokinetic nystagmus to identify whether the stimulus gained the subject’s attention indicating the subject was able to see the stimulus (see [0110-
outputting an indicator of visual performance or visual health based on whether the subject was able to see the stimulus (see [0115], claims 2-3 and 5; analyze eye movement to identify fixation to determine if viewer see/focus on the stimulus in front of them; output signal or alarm is an indicator; output signal or alarm when eye movement is abnormal).

4.	Addressing claims 3-5 and 8-10, Krueger discloses:

detecting at least part of an eyeball of the subject and linear movement of the eyeball within the video footage by extracting from the video footage pixel velocity information relating to linear movement of at least part of the eyeball in response to the stimulus (see [0017], [0109-0112], [0116], [0149-0150]; especially [0111]; detect velocity movement of the eye; the movement information is present as pixel coordinate);
wherein the at least part of the eyeball is a region of contrast discontinuity of the eyeball (see [0112] and [0119-0121]; track boundary between white sclera and the dark iris which is a region of contrast discontinuity of the eyeball);
wherein the at least part of the eyeball is a limbus portion of the eyeball (see [0119-0120]).  

s 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2014/0152792) and in view of Argue et al. (US 2014/0172555). 

6.	Addressing claims 2 and 7, Krueger does not explicitly disclose cropping frames/video. However, cropping frames is a well-known technique. Examiner only relies on Argue to explicitly disclose cropping frames (see [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson use cropping frames as taught by Argue because this enable selection and display of frames of interest. By display frames of interest the facial region between the frames could be held constant. 

Response to Arguments

Applicant's arguments filed 01/28/22 have been fully considered but they are not persuasive. Applicant argues there is no disclosure of detecting movement of a head of the subject from movement of a facial feature other than an eyeball within the video footage. Applicant’s argument is not persuasive because as seen in paragraphs [0065] the camera provide video footage of the eye region. Paragraph [0065] determine head movement and the eye region also include eyelid. Further, nothing in the specification disclose limitation “facial feature other than an eyeball” (see applicant’s specification paragraph [0183], “region around each eye…”). This paragraph talk about region around the eye but does not mention that region is used to detect head movement. Krueger discloses eyelid which is the region around the eye. Krueger discloses detect . 
Applicant argues there is no compensating for the head movement within the video footage. Applicant’s argument is not persuasive as examiner point out track eye and head movement to determine eye movement relative to the head which is compensate for head movement. Basically the head would be put in a base frame reference as the eye move, therefore the head movement is compensated when the head is the base frame reference of the moving eye. This is implicit and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (see Larsson US 2005/0073136 for further explicit explanation). Further, Argue explicitly discloses cropping which is a video compensation technique. Applicant argues paragraph [0120] require that the head be still or apparatus fixed to the user’s head which would eliminate the effect of any head movements. Applicant’s argument is not persuasive because requires that the head be still or apparatus fixed to the user’s head is only 1 example and there are other embodiment and examples in the reference. Krueger paragraph [0065] suggested other ways to mount camera and mount camera externally. Further, see the applicant provided prior art Larsson US 2005/0073136 (see [0021]; perform transformation to compensate for head movement). Obvious that head movement is compensated when there is head movement as explicitly pointed out by Larsson. This is well-known in the art as pointed out by Larsson. It is not a novelty feature as it been done by prior art and implicitly taught by Krueger. Examiner had previously rejected this limitation in the parent case therefore it is not an allowable feature. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793